           Case 3:20-cr-00052-JLS Document 1 Filed 01/08/20 PageID.1 Page 1 of 3



 1
 2
                                                                                    n
 3                                                                                  OT'-JIA
                                                                                        ~~-       y
                                                             ----- -..-•--•-- -               I




 4
 5                              UNITED STATES DISTRICT COURT
 6                            SOUTHERN DISTRICT OF CALIFORNIA
 7
 8
          UNITED STATES OF AMERICA,                  Case No.   ZO C!,00$-Z,.j LS
 9                V.

10                                                   INFORMATION
          STEPHEN MULHOLLAND,
11                                                   Title 18, U.S.C., Section 1343 -
12                      Defendant.                   Wire Fraud

13
14
             The United States Attorney charges, at all times material:
15
                                              Background
16
             1.        From   approximately   2009    through    2012,      defendant             STEPHEN
17
     "MULHOLLAND was a Master Chief Petty Officer with the United States Navy and served
18
     II as Command Master Chief of the Explosives Ordinance Disposal, Expeditionary Support
 9
l IIUnit-l (EOD-ESUl). During this time, CHRISTOPHER TOUPS (charged elsewhere)
20
   II worked as a Chief Petty Officer in Defendant's command. KELENE MEYER (also known
21 II                                 .
      as Kelene McGrath or Jaquelme Toups) (charged elsewhere) was a nurse employed by the
22 II                             .
      Navy; she was also marned to TOUPS. MICHAEL VILLARROEL ( charged elsewhere)
23
   II was a Navy medical doctor who was also assigned to EOD-ESUl during this time.
24
            2.     During this period, the Traumatic Servicemembers Group Life Insurance
25
   "program (TSGLI) provided short-term financial assistance to severely injured Navy and
26 II h US
      ot er . . m1·1·1tary serv1cemem
                                 .       b ers and veterans to assist
                                                                  . th em m
                                                                          . t h eir
                                                                                 . recovery 1rom
                                                                                            .c.

27
   II traumatic injuries. TSGLI provided tax-free, lump-sum payments of up to $100,000,
28 d II
        epend.mg on t h e type an d seventy
                                         . o f mJury.
                                               ..
-;
            Case 3:20-cr-00052-JLS Document 1 Filed 01/08/20 PageID.2 Page 2 of 3



     1                                      The Scheme to Defraud
     2 II      3.    From in or around June 2012 to in or around October 2012, defendant
     3 II STEPHEN MULHOLLAND devised and intended to devise a scheme to defraud TSGLI,
     4 II and to obtain money and property by means of materially false and fraudulent pretenses,
     5 II representations, and promises.
     6                                        Manner and Means
     7         4.    It was part of the scheme that:
     8               a.        In approximately 2012, TOUPS told Defendant about the TSGLI
     9         program, and offered to help Defendant prepare a fraudulent claim as part of a scheme
 10            to defraud TSGLI. Defendant agreed to participate in the scheme, and accepted help
 11            from TOUPS, MEYER, and VILLARROEL in preparing a false TSGLI application.
 12                  b.        In June 2012, Defendant prepared a materially false TSGLI application
 13            in which he reported that on February 17, 2004, he suffered a traumatic injury to his
 14            left knee as a result of a fall on a wet boat dock while "doing operation inspections."
 15            As part of the application, VILLARROEL falsely reported that as a result of the

 16            injury, Defendant's leg was immobilized and non-weight bearing, and that Defendant

 17            required assistance with the activities of daily living (including bathing, dressing,

 18            toileting, and personal hygiene) for four months.       MEYER provided fabricated

 19            medical records to support these fraudulent claims.

 20                   c.       Defendant signed this materially false TSGLI application on around

 21            June 18, 2012, and knowingly submitted it to TSGLI to support his fraudulent claim

 22            for benefits.

 23                   d.       Defendant did not suffer a traumatic knee injury on February 17, 2004

 24            as claimed. In reality, Defendant sought medical care for knee "pain" in September

 25            2003-five months before the false reported "wet boat dock" fall-at which time he

 26            described a 10-year history of knee pain dating from a possible ACL ligament or

 27            meniscus strain occurring in the mid-1990s.       The story reported in Defendant's

 28            TSGLI claim was a fabrication.
                                                       2
             Case 3:20-cr-00052-JLS Document 1 Filed 01/08/20 PageID.3 Page 3 of 3



 1                   e.     By submitting the fraudulent claim, Defendant purposely sought to
 2             fraudulently obtain $100,000 from TSGLI to which he knew he was not entitled, and
 3             thereby purposely sought to inflict $100,000 of pecuniary harm on TSGLI.
 4                   f.     TSGLI denied Defendant's claim on around August 20, 2012.          On
 5             around October 15, 2012, VILLARROEL helped Defendant prepare an appeal of the
 6             denial in which Defendant reaffirmed his false claim that he had sustained a loss of
 7             the activities of daily living. The appeal was unsuccessful.
 8                                            Use of the Wires
 9             5.    On or about June 18, 2012, in the Southern District of California and
1O II elsewhere, for the purpose of executing an essential part of the scheme described above,
11 II and attempting to do so, defendant STEPHEN MULHOLLAND caused to be transmitted
12 II by means of interstate wire communication a false and fraudulent application for benefits
13 II from TSGLI in Millington, Tennessee.
14             All in violation of Title 18, United States Code, Section 1343.
15
16
                                                      ROBERTS. BREWER, JR.
17                                                    United States Attorney
18   11
          DATED: I ( b { U>'lO
19 ..

20
                                                      /4;7~
                                                      -CLY
                                                      EM      W. ALLEN
21                                                    ANDREW J. GAL VIN
                                                      Assistant U.S. Attorneys
22
23
24
25
26
27
28
                                                      3
